February 14, 2020

By ECF

Honorable Katherine Polk Failla
                                                         MEMO ENDORSED
United States District Judge
Southern District of New York

Re: United States v. Cecilia Akpan, 20 Cr. 82 (KPF)

Dear Judge Failla:

I write to respectfully request that the Court permit Cecilia Akpan to travel to the District of New
Jersey for the day on February 19, 2020, to visit her sick friend. Ms. Akpan is pending sentence
following her guilty plea to one count of marriage fraud, and her bail conditions restrict her
travel to SDNY/EDNY. The Government and Pretrial Services consent to this request.

Thank you for consideration of this matter.

Respectfully submitted,

/s/ Jonathan Marvinny
Jonathan Marvinny
Assistant Federal Defender
212.417.8792
jonathan_marvinny@fd.org

cc: Jun Xiang, Esq. (by ECF)
    Francesca Tessier-Miller, Pretrial Services (by email)



Application GRANTED.

Dated:         February 14, 2020                      SO ORDERED.
               New York, New York



                                                      HON. KATHERINE POLK FAILLA
                                                      UNITED STATES DISTRICT JUDGE
